Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
Applicant's election with traverse of Group I, claims 1-14, 16-18, and 21 in the reply filed on 10/01/2021 is acknowledged.  The traversal is on the ground(s) that there would be no undue burden for the examiner to examine all groups.  This is not found persuasive because Applicant’s arguments fail to traverse the rationale underlying the lack of unity conclusion as set forth in the Office action mailed on 07/01/2021.
The requirement is still deemed proper and is therefore made FINAL.

Status of the Claims
Pursuant to the amendment dated 10/01/2021, claims 7, 10, and 17 have been cancelled and new claims 25 and 26 have been added.  Claims 1-6, 8, 9, 11-16, and 18-26 are pending.  Claims 15, 19, 20, and 22-24 stand withdrawn, with traverse.  New claims 25 and 26 belong to the invention of Group I.  

Claims 1-6, 8, 9, 11-14, 16, 18, 21, 25, and 26 are under current examination.

All rejections not reiterated have been withdrawn.

Claim Objections
Claim 21 is objected to because of the following informalities:  
In two instances, claim 21 is ungrammatical:  In line 12 the phrase “is rich is solvent” should read “is rich in solvent”.  In line 17, the phrase “nanostructured amorphous particle provide” should read “nanostructured amorphous particles provide”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8, 9, 11-14, 16, 18, 21, 25 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 

The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 1, 16, and 21 are drawn to the genus of methods to form a therapeutically active material into an amorphous nanostructured particle by spinodal decomposition (see para 0001 and 0006 of the instant specification, which indicates the claimed method steps constitute particle formation by spinodal decomposition).  Dependent claims do not further limit the identity of the therapeutically active material.  As the claimed genus of methods is defined in terms of a physical property of the therapeutically active material rather than structure of the therapeutically active material, the breadth of the rejected claims is effectively limitless in terms of which therapeutically active materials are used in the claimed method.  The examiner also notes that the claimed method also requires a solvent or mixture of solvents capable of dissolving each of the substance embraced by “therapeutically active material” that will also separate into two phases upon cooling such that the therapeutically active material will precipitate in amorphous form.  

Applicant’s attention is directed to MPEP 2163(II)(a)(ii), reproduced in part below, which contains guidelines for examination of genus claims for compliance with the written description requirement of 35 USC 112, first paragraph.  A relevant passage is reproduced below.  
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant identifying characteristics, i.e. structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between structure and function, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. 


For Example MPEP 2163 states, in part, 
An adequate written description of a chemical invention also requires a precise definition, such as by structure, formula, chemical name, or physical properties, and not merely a wish or plan for obtaining the chemical invention claimed. See, e.g., Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004) (The patent at issue claimed a method of selectively inhibiting PGHS-2 activity by administering a non-steroidal compound that selectively inhibits activity of the PGHS-2 gene product, however the patent did not disclose any compounds that can be used in the claimed methods. While there was a description of assays for screening compounds to identify those that inhibit the expression or activity of the PGHS-2 gene product, there was no disclosure of which peptides, polynucleotides, and small organic molecules selectively inhibit PGHS-2. The court held that “[w]ithout such disclosure, the claimed methods cannot be said to have been described.”).

As discussed in more detail below, the specification provides inadequate description and insufficient examples to show possession of the genus of methods to form all species within the colossal scope of “a therapeutically active material”” into an amorphous nanoscale particle by spinodal decomposition using any substances embraced by the term “solvent”.  At para 0070-0071, Applicant describes the therapeutically active materials in terms of function or very broad structure (e.g. substances that act on peripheral nerves, adrenergic receptors, skeletal muscles, the immunological system etc, small molecules, peptides… antibodies … proteins capable of eliciting physiological effects).  This description is only modestly narrower than the claimed method and the therapeutically active material is described only in terms of its Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004). The examiner notes that some specific active materials are disclosed in para 0072 and a handful of solvents are described in the specification (see e.g. para 0066); however, this is not sufficient to establish that the entire scope of methods to form all species within the colossal scope of “a therapeutically active material” into an amorphous nanoscale particle by spinodal decomposition using all substances embraced by the term “solvent” was in Applicant’s possession at the time the instant invention was filed.  
Applicant’s attention is also directed to In re Shokal, 113 USPQ 283 (CCPA 1957), wherein it is stated:  It appears to be well settled that a single species can rarely, if ever, afford sufficient support for a generic claim.  In re Soll, 25 CCPA (Patents) 1309, 97 F2d 623, 38 USPQ 189; In re Wahlforss, 28 CCPA (Patents) 867, 117 F2d 270, 48 USPQ 397.  The decisions do not however fix any definite number of species which will establish completion of a generic invention and it seems evident therefrom that such number will vary, depending on the circumstances of particular cases.  Thus, in the case of small genus such as the halogens, consisting of four species, a reduction to practice of three, perhaps even two, might serve to complete the generic invention, while in the case of a genus comprising hundreds of species, a considerably larger number of reductions to practice would probably be necessary.  In this case, the list of 
Of particular relevance to the rejection of the instant claims for insufficient written description, the instant specification provides no example compositions in which a therapeutically active material is identified.  Each example in the specification refers to “Drug Z” (see pages 26-36), whose structure or chemical name is never revealed.  Thus, Applicant does not disclose evidence that they are in possession of any methods falling within the scope of the claimed invention because the identity of the therapeutically active material used in example methods is not disclosed.  The specification as filed does not disclose a representative number of species of the claimed genus of components that have the recited functional characteristic “a therapeutically active material” and no species are exemplified in a manner compliant with the written description requirement under 35 USC 112(a) because the example drug is not disclosed.  
Disclosure of functional properties alone is little more than a wish for possession; it does not satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (written description requirement not satisfied by merely providing “a result that one might achieve if one made that invention”); In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming a rejection for lack of written description because the specification does “little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully 

Response to Arguments
Applicant's arguments filed 10/01/2021 have been fully considered but they are not persuasive.

On page 8, Applicant argues that the amendment to the claims has overcome the rejection for failing to meet the written description requirement.  This argument is not persuasive because the amendment fails to resolve any of the reasons why the claims were rejected under 35 USC 112(a).  The phrase “therapeutically active material” has comparable breadth to “poorly water soluble active material” and the specification fails to establish that Applicant was in possession of the full scope of the claimed invention for the same reasons as laid out in the rejection mailed on 07/01/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8, 9, 11-14, 16, 18, 21, 25, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1-4, 16, and 21 each recite limitations requiring the therapeutically active material of the pharmaceutical ingredient to have a form having a first solubility and/or a form having a second solubility without indicating the context (i.e. in what solvent/at what temperature etc) in which the material is soluble.  Therefore it is unclear what conditions must be met for a substance to fall within the scope of the claims.  

Claim 2 requires the therapeutically active material to have a percentage dissolvable and the solid amorphous particles to have a percentage dissolvable without indicating the context (i.e. in what solvent/at what temperature etc) where the material is dissolvable.  Therefore it is unclear what conditions must be met for a substance to fall within the scope of the claims.  

Claim 3 requires relative solubility of the solid amorphous particles vs. the therapeutically active material without indicating the context (i.e. identity of the solvent/at what temperature etc) where the material is dissolved.  Therefore it is unclear what conditions must be met for a substance to fall within the scope of the claims.  

Claim 4 requires the solid amorphous particles to have a percentage dissolved without indicating the context (i.e. identity of the solvent/at what temperature etc) where 

The term “at least partially a honeycomb morphology” in claim 5 is a relative term which renders the claim indefinite. The term “at least partially a honeycomb morphology” is not defined by the claim, the specification does not provide a clear standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Moreover, claim 5 is indefinite in view of the specification and drawings because the term “honeycomb” would indicate to one having ordinary skill in the art that the shape contains regularly spaced, ordered, hexagonal structures; however, page 28 of the specification indicates that the particles represented in figure 3, drawing sheet 2 possess “honeycomb shape” but these particles do not appear to have any sort of regularly spaced, ordered, hexagonal structures characteristic of honeycomb.  As such, the structure required by the claims is unclear.  

The term "substantially" in claim 16 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore the extent of dissolution of the active pharmaceutical ingredient required by the claims is not clear.

Claim 21 recites the limitation "the material" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim 25 recites the limitation "the material" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

The term “substantially pure” in claim 25 is a relative term which renders the claim indefinite. The term “substantially pure” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Thus, one having ordinary skill in the art cannot readily ascertain the extent of purity permitted for substances formed by the instant invention.

The term “at least partially a honeycomb morphology” in claim 26 is a relative term which renders the claim indefinite. The term “at least partially a honeycomb morphology” is not defined by the claim, the specification does not provide a clear standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Moreover, claim 26 is indefinite in view of the specification and drawings because the term “honeycomb” would indicate to one having ordinary skill in the art that the shape contains regularly spaced, ordered, hexagonal structures; however, page 28 of the specification indicates that the particles represented in figure 3, drawing sheet 2 possess “honeycomb shape” but these particles do not appear to have any sort of regularly spaced, ordered, 

Claims depending from rejected claims have also been rejected because they incorporate all of the limitations of the claims from which they depend, but fail to resolve the indefiniteness concerns outlined above.  

Response to Arguments
With regard to the rejection of the term “nanostructured” as indefinite, Applicant’s arguments filed 10/01/2021, see page 9, are found persuasive.

Applicant's arguments filed 10/01/2021 have been fully considered but they are not persuasive.  On page 10, Applicant argues that for the examiner to require elimination of the term from the claim, the examiner is imposing an undue limitation that is not supported by case law, citing MPEP 2173.05(b).  
This argument is not persuasive because in the instant case no unambiguous definition for the term “substantially” has been of record, and the term “substantially” is not considered definite in the context of how much substance is dissolved or undissolved in a solute.  Although there may be “substantially overlap” in the context of patterns or in the context of a line, “substantially straight” may be considered definite, these are examples in which one can readily assess by eye an extent of overlap or straightness.  The examples cited by Applicant are not considered analogous to the instant case where one having ordinary skill in the art cannot readily understand at what .    

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8, 11-14, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 2006/0024379; publication date: 02/02/2006) in view of Allen (Spinodal Decomposition; Encyclopedia of Materials: Science and Technology, Second Edition, pp 8761-8764; publication year: 2001), Hartman (US 2014/0302147; publication date: 10/09/2014), Hancock (Pharm Res V 17, No 4, pages 397-404; publication year: 2000), and Gomez (Phys Rev E Vol 83, pages 02501-1 - 02501-5; publication year: 2011), and further in view of Kucera (US 2016/0374943; publication date: 12/29/2016).

With regard to instant claims 1 and 16, Brown teaches a method of preparing active agent small spheres by solid liquid separation (abstract).  The microparticle is substantially amorphous (0020).   The active agent is dissolved in an aqueous or aqueous miscible solvent to form a solution in a single liquid phase, which is then subjected to a liquid-solid phase separation having the active agent forming the solid phase.  This is preferably induced by changing the temperature of the solution by cooling the solution to below the phase transition temperature of the active agent in the prima facie obvious to “heat the suspension or dispersion to a temperature sufficient to dissolve the active material to yield a solution” as required by instant claims 1 and 16 as this step is contemplated for this purpose by Brown.   With regard to the limitation of claim 1 “wherein the solvent is selected to solubilize a therapeutically effective quantity of the material upon heating”, as noted above, Brown discloses dissolving an active agent in water and discloses that the system can be heated to increase the solubility of the active agent in the system.  As discussed above, the system is subsequently cooled to form the amorphous particles of the active agent.  The particles are collected upon completion of the protocol.  
Brown discloses a phase diagram plotting active agent concentration vs. temperature (Fig 13, drawing sheet 12) and states that the system is a two phase system above the supersaturation curve in the “second area” 20.  This phase diagram is used to determine the temperature of the system and relative concentration of components in the pure liquid phase, the liquid-solid phase, and the conditions surrounding the transition between the two phases.  Brown does not explicitly describe the process as “resulting in a spontaneous liquid-liquid phase separation, yielding a first active material-rich phase, and a second solvent-rich phase wherein solid amorphous 
Allen, on page 8761, explains:
Spinodal decomposition is a process by which a thermodynamically unstable, virtually homogeneous solution can transform within a miscibility gap to a mixture of two phases that are close to their equilibrium compositions. Because it occurs from a thermodynamically unstable state, spinodal decomposition does not require nucleation events; rather, the stable phases evolve continuously by “uphill” diffusion within the solution. 

Allen discloses further:

The simplest type of thermodynamic system that can undergo spinodal decomposition is one containing a critical consolute point and its associated miscibility gap (Fig. 1). The coexistence curve bounds the region where two-phase states are stable. Inside the miscibility gap, a homogeneous solid solution is either metastable or unstable.

Alan presents the following phase diagram:

    PNG
    media_image1.png
    269
    498
    media_image1.png
    Greyscale


Figure 1. Equilibrium diagram for a binary solution containing a miscibility gap in which two phases coexist. Spinodal decomposition can occur within the chemical 

Hartman discloses that spinodal decomposition is a known particle precipitation technique (0099) and that in cases where a crystalline particle is desired ultrasonic energy can be applied to ensure crystallization.  
Hancock teaches that amorphous character provides a solubility advantage over the crystalline form of many drugs (abstract).  
Gomez teaches that at deep quenches (i.e. quenching temperature well within the spinodal portion of the phase diagram where the single phase system is thermodynamically unstable) amorphous structures are formed during spinodal decomposition (title; abstract).  
In view of the foregoing, although Brown does not refer to it as such, their process of forming active agent particles appears to rely on spinodal decomposition, using a deep quench (selecting a temperature where amorphous solid particles will form).  In the alternative, in view of Allen, Hartman, Hancock, and Gomez, it would have been prima facie obvious to optimize the concentration of solvent and active agent and the temperature used to precipitate the solid amorphous particles such that it occurs via spinodal decomposition because this was a known method of manufacture of therapeutic agent particles (Hartman), that in many cases amorphous solid particles are desirable over crystalline solids (Brown and Hancock), and that one would have had reasonable expectation of success in view of Gomez who teaches that deep quenches result in amorphous structures during spinodal decomposition.  See MPEP 2143(D).  Page 13 of the instant specification states that “the spinodal decomposition process has prima facie obvious to select a cooling temperature in Brown’s protocol as described above such that the phases separate according to spinodal decomposition, i.e. to quench the solution by “metering into a temperature controlled quenching medium … resulting in a spontaneous liquid-liquid phase separation, yielding a first active material-rich phase and a second solvent-rich phase wherein solid amorphous particles of active material precipitate from the first active material-rich phase” as recited in claims 1 and 16.  
Allen discloses that after spinodal decomposition occurs, the discontinuous phases grow over time in size or cross section of congruous separate phases (Fig 2, page 8764).  It would be prima facie obvious to let Brown’s cooled solution dwell in order to control the size of the particles that are formed, as required by instant claims 1 and 16.
It would be prima facie obvious to collect the particles because they are intended to be used in a pharmaceutical composition.  
Brown discloses a mixing step (gentle mixing before the cooling step 0136); however, Brown does not disclose high shear mixing.  
Kucera discloses that in phase separation procedures relying on spinodal decomposition (0015) it has been found that stirring during the entire reaction allows for better control over particle sizes (0017).  
prima facie obvious to mix the composition disclosed by Brown during the process of forming the amorphous particles.  The skilled Artisan would have been motivated to do so in order to control the resulting particle size.  The skilled Artisan would have had a reasonable expectation of success because this would merely require using a high shear mixing device while cooling the solution of active and solvent.  Kucera provides an example of mixing using high shear (0032).  
The examiner also notes that, with regard to claims 1 and 16, Kucera also discloses that spinodal decomposition results in different phase domains, one rich in solvent, the other rich in Kucera’s inorganic component (i.e. the solute that comes out of solution during phase separation; 0021).  
With regard to claims 2-4, as noted above, Hancock teaches that amorphous character provides a solubility advantage over the crystalline form of many drugs.  Arriving at the solubility requirements of the instant claims would simply be a matter of judicious selection of drug to be markedly more soluble in the amorphous form.  
With regard to claim 5, Kucera discloses that spinodal decomposition can form particles that contain connected open macropores (0047), which the examiner considers to meet the limitation “honeycomb” in view of fig 3 of the instant specification which is described as having a honeycomb morphology (instant specification, page 28).  
With regard to claim 6, as noted above, Brown’s particles have size ranging from 0.01 micron to 200 microns.
With regard to claims 8 and 10, page 8 of the specification indicates that the term “sink condition" unless otherwise clear from the context, means the use of a volume and temperature of quench solution, such that the heated suspension or dispersion of API 
With regard to claims 11 and 12, the solvent may be aqueous or an aqueous miscible solvent (aqueous embraces water alone or water in combination with other solvents; 0030 and 0093).  
With regard to claim 13, the cosolvent may be tetrahydrofuran (THF; 0093).  
With regard to claim 14, the instant specification indicates that ratio of the mixing time for the two solvents and the overall precipitation time of the drug is a dimensionless quantity known as the Damkohler number (page 4, 0017).  The examiner considers optimizing this parameter to be inherently disclosed in optimizing solvent selection for appropriate solubilization of the active agent and mixing timing to optimize particle size as described by Kucera.
With regard to claim 18, Brown’s invention embraces combinations of antibodies (i.e. two or more active pharmaceutical ingredients; claim 62).  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 2006/0024379; publication date: 02/02/2006) in view of Allen (Spinodal Decomposition; Encyclopedia of Materials: Science and Technology, Second Edition, pp 8761-8764; publication year: 2001), Hartman (US 2014/0302147; publication date: 10/09/2014), Hancock (Pharm Res V 17, No 4, pages 397-404; publication year: 2000), and Gomez (Phys Rev E Vol 83, pages 02501-1 - 02501-5; publication year: 2011), and further in view of Kucera (US 2016/0374943; publication date: 12/29/2016) as applied to claims 1-8, 10-14, and 16-18 above, and further in view of Terry et al. (US 2007/0275011; publication date: 11/29/2007).  

The relevant disclosures of Brown, Allen, Hartman, Hancock, Gomez, and Kucera are set forth above.  In examples, Brown discloses using a dry ice/ethanol slurry to cool the system so that the protein will solidify.  None of these references disclose immersion in an ice water bath.
Terry discloses that samples can be cooled in an ice water bath (0175).
It would have been prima facie obvious to cool the solutions of active agent and solute in an ice water bath in the event that the phase diagram for a chosen active agent/solvent combination resulted in a quenching temperature that was achievable using an ice/water mixture.  

Claims 21, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Weers et al. (Ther. Deliv. 5(3), 277-295; publication year 2014) in view of Allen (Spinodal Decomposition; Encyclopedia of Materials: Science and Technology, Second Edition, pp 8761-8764; publication year: 2001), Hancock (Pharm Res V 17, No 4, pages 397-404; publication year: 2000), and Gomez (Phys Rev E Vol 83, pages 02501-1 - 02501-5; publication year: 2011), and further in view of Kucera (US 2016/0374943; publication date: 12/29/2016).

Weers discloses a method for preparing a pharmaceutical small, porous particles for dry powder inhalers (abstract).  The method entails preparing a feedstock that is a submicron oil-in-water emulsion containing phospholipid (distearoylphoshpatidylcholine; abstract and page 277, left and right col) wherein the active pharmaceutical ingredient (API) is dispersed as fine particles in the continuous phase of the oil-in-water emulsion (page 281, left col).  The particles may be prepared by any known technique including spinodal decomposition (page 281, right col).  The dispersed particles may be 
Weers does not provide details regarding particle formation by spinodal decomposition. 

Allen, on page 8761, explains:
Spinodal decomposition is a process by which a thermodynamically unstable, virtually homogeneous solution can transform within a miscibility gap to a mixture of two phases that are close to their equilibrium compositions. Because it occurs from a thermodynamically unstable state, spinodal decomposition does not require nucleation events; rather, the stable phases evolve continuously by “uphill” diffusion within the solution. 

Allen discloses further:

The simplest type of thermodynamic system that can undergo spinodal decomposition is one containing a critical consolute point and its associated miscibility gap (Fig. 1). The coexistence curve bounds the region where two-phase states are stable. Inside the miscibility gap, a homogeneous solid solution is either metastable or unstable.

Alan presents the following phase diagram:

    PNG
    media_image1.png
    269
    498
    media_image1.png
    Greyscale


Figure 1. Equilibrium diagram for a binary solution containing a miscibility gap in which two phases coexist. Spinodal decomposition can occur within the chemical spinodal region when coherency strain energy is absent. When present, coherency strain energy reduces the size of the spinodal region to that defined by the coherent spinodal.

Hancock teaches that amorphous character provides a solubility advantage over the crystalline form of many drugs (abstract).  
Gomez teaches that at deep quenches (i.e. quenching temperature well within the spinodal portion of the phase diagram where the single phase system is thermodynamically unstable) amorphous structures are formed during spinodal decomposition (title; abstract).  
In view of Allen, Hancock, and Gomez, it would have been prima facie obvious to precipitate the solid amorphous particles such that it occurs via spinodal decomposition because Weers suggests using this technique.  It is noted that in many cases amorphous solid particles are desirable over crystalline solids (Weers and Hancock), prima facie obvious to first select temperature that would form a homogeneous mixture of drug and solvent (i.e. prepare a suspension or dispersion of pharmaceutical ingredient having in a form having a first solubility consisting of the solvent and API (limitation of instant claim 25) followed by heating the suspension or dispersion to a temperature sufficient to dissolve the API to yield a solution) and select a cooling temperature such that the phases separate according to spinodal decomposition to form an amorphous solid particle, i.e. to quench the solution by “metering into a temperature controlled quenching medium … resulting in a spontaneous liquid-liquid phase separation, yielding a first active material-rich phase and a second solvent-rich phase wherein solid amorphous particles of active material precipitate from the first active material-rich phase” as recited in claim 21.  
Allen discloses that after spinodal decomposition occurs, the discontinuous phases grow over time in size or cross section of congruous separate phases (Fig 2, page 8764).  It would be prima facie obvious to let the cooled solution dwell in order to control the size of the particles that are formed.
prima facie obvious to collect the particles because they are intended to be used in a pharmaceutical composition.  
With regard to the limitation requiring mixing using high-shear during the quenching process, Kucera discloses that in phase separation procedures relying on spinodal decomposition (0015) it has been found that stirring during the entire reaction allows for better control over particle sizes (0017).  
It would have been prima facie obvious to mix during quenching.  The skilled Artisan would have been motivated to do so in order to control the resulting particle size.  The skilled Artisan would have had a reasonable expectation of success because this would merely require using a high shear mixing device while cooling the solution of active and solvent.  Kucera provides an example of mixing using high shear (0032).  
The examiner also notes that Kucera also discloses that the process of spinodal decomposition results in different phase domains, one rich in solvent, the other rich in Kucera’s inorganic component (i.e. the solute that comes out of solution during phase separation as described by Kucera; 0021).  
Kucera discloses that spinodal decomposition can form particles that contain connected open macropores (0047), which the examiner considers to meet the limitation “honeycomb” in view of fig 3 of the instant specification which is described as having a honeycomb morphology (instant specification, page 28).  
With regard to instant claim 26, Weers discloses that the particles may have honeycomb morphology with interstitial spaces (Fig 1B&C, etc).  

Response to Arguments
10/01/2021 have been fully considered but they are not persuasive.

On pages 11, 12-13, and on page 14 Applicant argues that Brown (with respect to instant claims 1 and 16) or Weers (with respect to instant claim 21) respectively do not disclose each and every one of the steps positively set forth in claims 1, 16, or 21.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The rejection is maintained for the reasons set forth in the rejection above. 

On page 12, Applicant asserts that the modification proposed by the examiner is not one that would have been well within the grasp of one of ordinary skill in the art and that there is no evidence to suggest that this is a situation where the ordinary artisan could have combined the teachings in a manner that would result in the invention of claim 1.
Applicant’s assertions are in direct contradiction with the fact pattern underlying the obviousness conclusion set forth supra. 

On page 12, Applicant argues that Applicant has unexpectedly found advantages such as improved solubility and higher bioavailability.


Conclusion
No claims are allowed.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                                                Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247. The examiner can normally be reached Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE PEEBLES/           Primary Examiner, Art Unit 1617